Motion for leave to appeal to the Court of Appeals granted upon filing of the customary bond, upon condition that such appeal be perfected and papers filed in the Court of Appeals within thirty days; and the following question is hereby certified to that court, viz.: Is the former adjudication of this court upon the motion to confirm the report of the referee, in the case of Barkley v. New York Central & Hudson River Railroad Company, and upon the appeal from the order granting an injunction in this action (see 35 App Div. 167). binding upon the plaintiffs, or either or any of them, so far as it determines their rights to liens upon the fund in question. All concurred.